DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement device” in claims 1 and 15 with specification support in published paragraph [0160]; “imaging component” in claims 6, 22, and 24 with support in [0162]; “positioning device” in claim 10 with support in [0165]; and “arithmetic device” in claim 18 with support in [0031, 0049]. While other claimed terms utilize generic placeholders (i.e. “imaging device”), the skilled artisan would understand what structure this corresponds to.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 17, 18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “activatable and activatable” is unclear.
In claim 14, line 1, it appears “device” should be placed after ‘processing’. Also, “the data link” in line 2 lacks antecedence.
In claim 17, lines 10-12, “the movement device” lacks antecedence. 
In claim 18, line 4, it appears “a method” should be “the method”.
In claim 25, line 7, it appears “unit” should be removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is improper because it does not require actually performing any of the steps recited in claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese et al (DE 102005028744 -cited by applicant).
Re claims 1, 15, 17: Boese discloses a medical imaging system, comprising:
a medical imaging device to map a mapping region inside an examination object, the medical imaging device being designed such that a location of the mapping region is changable in respect of the examination object [0008, Fig 1; see the image data set of a region of interest of a patient, such as x-ray wherein a mapping region inside the patient is changeable]; and
a processing device, including a data interface, to robotically position a medical object inside the examination object, via a movement device [0031, 0032; see control device 8 that drives magnets 7 with control signals; also see catheter 6 advanced automatically with a feed device (i.e. robotically)], the processing device being configured to
determine an instantaneous position of the medical object [0027; see the current position of the catheter displayed on the image], 
specify a target position for the medical object, the target position being defined relative to the mapping region [0029; see the target point 14 in Fig 2], 
determine one or more control signals, configured to cause a movement of the medical object via the movement device from the instantaneous position to the target position [0029-0032, Fig 2; see the control signals that control the deflection magnets for deflecting the catheter along the path; also see the control signals for the automatic, robotic control of the catheter], and 
provide the one or more control signals, via the data interface, to the movement device [0031, 0032; see the control signal transmitted to the deflection magnets or to the robotic manipulator].
The imaging system further includes an interventional system comprising the imaging system and the movement device for robotic positioning [0022, 0032; see the catheter 6 that is inserted into a patient and see movement device as deflection magnet 7 or automatic feed device]. Further, corresponding method steps are provided including acquiring the image data of a mapping region, determining the instantaneous position, specifying the target position, determining the one or more control signals, and providing the control signals to the movement device, as set forth above.
Re claim 2: The processing device is designed such that specification of the target position, defined relative to the mapping region, is at least one of activatable and activatable [0030, 0031; see the targets and the path in the mapping region wherein such is activatable as controlled by the user].
Re claims 3, 4, 19, 20: The target position is a position firmly specified relative to the mapping region [0029; see the target point 14 that is firmly specified] and a user interface, designed for a user to specify the target position inside the mapping region, via a user input [0029; see the targets defined by the operator].
Re claims 5, 21, 23: The processing device is further configured to: determine a locational state of the mapping region with respect to the examination object, and determine the one or more control signals based upon the locational state [0026, 0030; see the target that is determined as a locational state and see the control signals determined based on that target].
Re claims 6, 16, 22, 24: The medical imaging device is designed to provide location information, the location information including at least one of information regarding at least one of a speed, orientation, relative position movement distance of at least one imaging component of the medical imaging device and of the catheter and image data of the mapping region which is then provided by the movement device as it relates to an instantaneous state of the catheter; and wherein the processing device is configured to determine the locational state and instantaneous position based upon the location/movement information [0008, 0013, 0014; see the location information of the X-ray imager and see at least the speed of the feed device depending on the predetermined path to the target, wherein the computer determines that location relative the image; and wherein the instantaneous state of the catheter tip is also determined].
Re claim 7: The processing device is further configured to: receive information about the examination object, the information including information about at least one of a vessel structure of the examination object, a material property of the examination object and state information of the examination object; and determine the one or more control signals based on the information about the examination object [0026; see the vascular system information of the examination object, wherein the control signals direct the catheter to the target].
Re claim 8: The processing device repeatedly determines the one or more control signals based on at least one of a change in the mapping region and a change in the target position [0003; wherein the method is repeated until an intermediate and target point has been reached at the end of the predetermined path, whereby the control signal will direct the catheter to the intermediate point and will then direct the catheter to a different (target) point].
Re claims 9, 10: The medical imaging device is further designed such that the location of the mapping region is settable by a user manually [0008; wherein the imager may be set manually such as when an ultrasound probe is used] or with a positioning device, configured to robotically set the location of the mapping region of the examination object [0008; wherein MRI or C-arm x-ray is known to use automatic positioning of the imaging arm/gantry].
Re claim 11: The processing device is further configured to control the medical imaging device based on movement information of the medical object [0027, 0032; wherein the images may be produced continuously or at certain time intervals based on the catheter tip position].
Re claim 12: The medical imaging device includes an ultrasound imaging device with an ultrasonic device as an imaging component, the ultrasonic device being designed as an ultrasonic head for sonographic examination of the examination object [0008; see the ultrasound device which has a head portion or portion from which ultrasound is transmitted].
Re claim 13: The system includes presentation device, configured to display: a first presentation of the mapping region; and a marking, overlaid on the first presentation, the marking indicating the target position in the first presentation [0023, Fig 2; see the display screen 10 showing the image mapping region with markings showing the tagets]. 
Re claim 18: Boese discloses a non-transitory computer program product, storing a program, directly loadable into a memory of a programmable arithmetic device of a processing device, the program including program segments to carry out a method of claim 17 when the program is executed in the arithmetic device of the processing device [0023, 0030; see the computer which utilizes algorithms to execute the method].
Re claim 25: The processing device is further configured to control the medical imaging device based on movement information of the medical object, to the extent that at least one of: an optimization of the mapping of the mapping region is performed by adjusting one or more imaging parameters of the medical imaging unit device, and the location of the mapping region is set in such a way that the medical object is located in the mapping region [0009, 0014; see the “automatically calculated path” that is the shortest/optimized path determined by providing intermediate points such that the catheter is located in the imaged/mapped region; also see 0027, 0032; wherein the images may be produced continuously or at certain time intervals based on the catheter tip position such that the catheter is in the imaged/mapped region].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boese et al (DE 102005028744 -cited by applicant), as applied to claim 1, in view of Shachar (US Pub 2004/0019447 -cited by applicant).
Re claim 14: Boese discloses all features except that the processing is further configured to, upon an interruption to the data link, output a warning message to a user via the data interface; and wherein the data interface is designed as a wireless data interface. However, Shachar teaches of an apparatus for catheter guidance control and imaging to, upon an interruption to the data link, output a warning message to a user via the data interface [0156; wherein a controller instructs a computer to output an alarm and instructs the monitor to display an error prompt in response to a detected failure (i.e. data link interruption)]. It would have been obvious to the skilled artisan to modify Boese, to output the warning as taught by Shachar, in order allow an operator to easily identify the error. Further, it would have been obvious to use a wireless interface as such is commonplace within the field of medical data communication. The Examiner takes Official Notice of this.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/212,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘179 features a system and method for robotically moving an object including a medical imaging device configured to change a mapping region or imaging region and a processing unit to move the medical object along a path to a target based on a current position, along with supplying control signals to the movement device. While ‘179 does not include a ‘data interface’, it would have been obvious to include such an interface to provide the signals to the movement device from a controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/409,944 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘944 features a system and method for robotically moving an object including a medical imaging device configured to change a mapping region or imaging region and a processing unit to move the medical object along a path to a target based on a current position, along with supplying control signals to the movement device. While ‘944 does not include a ‘data interface’, it would have been obvious to include such an interface to provide the signals to the movement device from a controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/212,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘179 features a system and method for robotically moving an object including a medical imaging device configured to change a mapping region or imaging region and a processing unit to move the medical object along a path to a target based on a current position, along with supplying control signals to the movement device. While ‘179 does not include a ‘data interface’, it would have been obvious to include such an interface to provide the signals to the movement device from a controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793